Title: To Thomas Jefferson from James Madison, 23 September 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Williamsburg Sep. 23. 1805
                  
                  One of those decisive Facts has occurred, which I have thought worth communicating to you. Whilst I was, during this Month, in Montgomery Cy., Major Preston informed me, that in attempting to dig a Well, some Time this Summer, at a Salt Lick in Wythe Cy., the Labourers struck upon the Contents of the Stomack of a Mammoth. They were found about 5 Feet & 1/2 under Ground, lying upon a Lime-Stone Rock, with the Bones of that vast Animal around. The Contents were in a State of perfect Preservation, & consist of half masticated Reeds, Twigs of Trees & Grass; so that the Question, whether this Incognitum was carnivorous, or herbevorous, is now completely decided. These Substances leave such evident Marks of having been in the Stomack of the Animal, whose Bones are contiguous, that no one who has seen them entertains a Doubt. Major Preston saw a Part of them; and as he lives within 20 Miles of the Place where they were discovered, he has engaged, at my Request, to cause every Bone to be dug up, & sent, together with some of the Contents of the Stomack to this Place. If I can be successful, as I hope to be, in procuring all the Bones, I shall have the Satisfaction of erecting, in our College, a complete Skeleton. This wd be highly interesting in any Museum, & may, perhaps, serve to excite a Spirit for Physical Researches, among the Youth of our Country.
                  How these Contents have been preserved; whether by the Saltness of the Earth, or by a partial Petrification, or by resting upon a Lime-Stone Rock, or by a perfect Seclusion of Air, must be left to future Inquiry. The Fact settles the Question among the Naturalists.
                  Anxious to ascertain the Latitude of several Places in the Western Counties, a Method of constructing a mural Quadrant occurred to me, on my Journey, which is so simple, so easily executed, & at the same Time, so susceptible of all requisite Accuracy, that I will take the Liberty of mentioning it to you;—indeed, a Person may be said to carry his Quadrant upon a Slip of Paper, in his Pocket, if he will pursue the following Method.—First, let him draw a Circle of 5 or 6 Feet Radius, & determine, with Accuracy, the Length of a Degree upon that Circle; then transfer 3, 4, or 5 of them to a Slip of Paper answering to the Circle, & by means of diagonal Lines, divide them into Minutes, or 1/2 Minutes. In this operation, there is no Difficulty; but, when it is done, the material Part of the Quadrant is done.—At any Place, where the Latitude is to be taken, fix together smooth Planks, so as to be able to draw the outline of a Quad. of 5 or 6 Feet Rad. as the Slip of Paper may require; or, sweep the Arch of an Octant, or Sextant. If a Quadrant, bisect it, so as to obtain the 45th. Degree; take that half upon which the Plumb Line will fall, at the Time of Observation, & divide it into whole Degrees; the Length of each being given by the Slip of Paper, this is soon completed. Then, the Declination of the Sun being known, and the Latitude of the Place within 3 or 4 degrees, fix the Slip of Paper upon the Board, so as to coincide with the whole Degrees drawn upon it, & also, so that the Plumb Line will fall within its Range, when the Meridean Altitude of the Sun is taken—Nothing is now wanting, but Sights properly fixed, & a Pin for the Board to play upon—These are easily prepared.—The Quadrant is then ready for use. The whole Process, when the Slip of Paper has been previously prepared, will not require 1/2 an Hour, especially if a Pair of Spring Compasses be at Hand.
                  Had this Method, simple as it certainly is, been long in Use, we should not now have been at a Loss for the accurate Position, as to Lat: of a single Court House, or Village etc in the State; for there       is not a Surveyor who may not make Use of it, with great Ease & Certainty. By it, I found Fincastle to be in 37.° 29.’ 10."—Smithfield near the Horse Shoe upon New River, 37.° 14.’—New London, 37. 13’½. Tho’ this last Observation could not be relied upon. Richmond, by an Observation with Hadley’s Sextant, I found to be in 37.° 27.’ 4"—
                  I beg you to Accept my Thanks for your Communications to Mr Davis, my Draftsman. I have availed myself of them entirely; having altered the whole Eastern Face of the Map so as to take them in.—I was solicitous to apply to you at the Commencement of the Map, & shd certainly have done so, had I not felt so much Reluctance in adding to your Engagements. Indeed, knowing the Goodness of Mr Madison, I had applied to him for all the Information he could procure.
                  I am, Dr Sir, with Sentiments of sincere Respect & Esteem, Yr. Friend & Sert.
                  
                     J Madison 
                     
                  
               